ZEHMER, Judge.
Appellant’s conviction of third degree murder is affirmed, there being no merit to his contention that the trial court erred in refusing to reinstruct on justifiable use of deadly force. See Henry v. State, 359 So.2d 864 (Fla.1978); Reynolds v. State, 438 So.2d 190 (Fla. 1st DCA 1983); Gonzalez v. State, 502 So.2d 66 (Fla. 3d DCA 1987); Reifsnyder v. State, 428 So.2d 738 (Fla. 2d DCA 1983). However, we vacate the provision in the written sentence imposing restitution, as that condition was not a part of the oral pronouncement at the sentencing hearing, and remand to accord appellant his right to a hearing on the imposition of restitution. See State v. Martin, 577 So.3d 689 (Fla. 1st DCA 1991); Dailey v. State, 575 So.2d 237 (Fla. 2d DCA 1991); Grice v. State, 528 So.2d 1347 (Fla. 1st DCA 1988).
BARFIELD and ALLEN, JJ., concur.